DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant arguments from 04/20/2022 are persuasive. None of the prior art of record (i.e., Masahiro and Trevey) teach or suggests the method as recited in which the four starting materials are combined as separate materials to form a starting raw material of each of the four starting materials and then having the starting raw material subjected to mechanical milling to produce the cathode mixture. The prior art of record teaches all the raw materials except that in forming the cathode mixture, Li2S and P2S5 was produce by mechanical milling and then the rest of the materials were mixed with the mechanically milled Li2S-P2S5 (see Office Action from 01/31/25022 pages 3-4) where a second step of mechanical milling is conducted to produce the cathode mixture. This process appears to be identical to the comparative example as shown in the instant figure 2. In other words, the instant invention process is depicted in figure 1 and 6 of the instant specification while figure 2 of the instant specification depicts the process found in the prior art of record. No prior art was found to teach the process as depicted in figure 6 of the instant specification which represents the claimed method as recited in independent claim 1. Moreover, the process as depicted in figure 2 and 6 produces a cathode mixture characterized with different properties when compared to the cathode mixture produce with the process depicted in figure 2 (process found in the prior art or record). This is shown in the XRD patterns of figures 3A and 3B of the instant specification. As such, the instant XRD patterns are evidence showing that materials resulting from two different methods (i.e., the one claimed and the one found in the prior art of record) would be characterized with different properties or having different results when performing chemical or material characterization techniques to the cathode mixture. Applicant also claims unexpected results (i.e., increased capacity density) from the claimed method and since the claims are commensurate in scope to the example method as alleged, a secondary consideration was given so as to overcome the prior obviousness rejection. In conclusion, the prior art neither teaches nor suggests the process and the characteristic (i.e. X-ray diffraction, diffraction peak) of the process of producing a cathode mixture as claimed.    
In light of the above, claims 1 and 10 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723